Opinion of the Court by
Judge Williams:
If it be conceded that tbe sale of tbe office of pest settler by Campbell to Hardin was illegal and void and tbe e&press contract unenforcib'le by reason thereof, tbe consequence would be tbe implied assumpsit in law of tbe Hardins to pay Campbell for bis bouses and goods, wbicb they got of bim tbeir reasonable cash value, wbicb we think tbe court properly fixed at $1,050, five hundred of wbicb was paid down, leaving unpaid $550.
’ This $550, Campbell’s creditors bad a right to attach, and tbe court having so determined, A. T. & J. Hardin prosecute this appeal.
Tbe court adjudged tbe $550 due in three future payments agreeable to tbe contract, when tbe law assumed it to be due at once on tbe reception of tbe bouses and goods, but this error could not be ungenerous to tbe Hardin’s, and tbe creditors do not complain.
Judgment affirmed.